    Case 3:19-cv-01594-MWB-MA Document 44 Filed 12/02/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM PATRICK MIDDLETON,                         No. 3:19-CV-01594

           Petitioner,                             (Judge Brann)

     v.

WARDEN, SCI ALBION, et al.,

          Respondents.
                                    ORDER

                              DECEMBER 2, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Petitioner’s second amended petition for writ of habeas corpus pursuant
          to 28 U.S.C. § 2254, Doc. 17, is DISMISSED WITHOUT
          PREJUDICE as untimely;

    2.    Petitioner’s motion for summary judgment, Doc. 42, is DENIED AS
          MOOT;

    3.    Petitioner shall have thirty (30) days from the date of this Order to
          present the Court with any argument he cares to advance regarding
          equitable tolling. Failure to do so shall result in the second amended
          petition being dismissed with prejudice; and

    4.    A certificate of appealability shall not issue.

                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge
